Case 3:20-cv-01343-TAD-KLH Document 1-3 Filed 10/15/20 Page 1 of 4 PageID #: 13
                                                      I

                            FOURTH JUDIQAL DISTRICT COURT                                JU~ ~
                                                                                   4TH                 ~ IART
              PARISH OF EAST BATON ROUGE * STATE OF LOUI.SIANA                           OUACH,
      CONNIE BRYANT                           SU1T NO.: xaQ9m IZO
      VERSUS
      EXPRESS SCIZIPTS, INC.                            DIVISION: ._.,_~

                                  PETTTION FQQR DA1~,IAGES
      NOW COMES, through undersigned counsel, CONNIE BRYANT (hereinafter
      sometimes referred to as "P1amtifY'), complaining of EXPRESS SCRIPTS, INC.
      (hereinafter sometimes referred to as "Defendants"), and for cause of action, Plaintiff
      respecthilly shows and represents:

                                                 Z
      Yonr Plaintiff, CONNIE BRYANT, i.s a person of the full age of majority and a resident
      of the Parish of Ouachita, State of Louisiana.

                                                  lI.
      Your Defendant is EXPRESS SCRIPTS, INC. ("Express Scripts"), a Missouri
      oorporation, authorized to do and doing business in the State of Lou9siana, showing
      its registered office in Louisiana as 501 Louisiana Avenue in Baton Rouge, Louisiana.

                                                  M.
      Defendant is liable to Coraiie Bryant for a pulmonary embolism she suffered on
      November 11, 2019, as a result of Defendant not authorizing/approving a prescription
      of Xarelto, as i.s more fully deacribed below:

                                                RA9
      On September 18, 2019, Connie Bryant underwent a left luzee replacement as
      performed by Dr. Steven Atchison with Orthopedic Specialists of Louisiana.
      Following the surgery,' Trey Harold, a.Physician's Assistant with Dr. Atchison,,
      provided a presc.ription of Xarelto to Ms. Bryant's family. Connie had a history of
      blood clots or DVT (Deep Vein Thrombosis) and needed the prescription of Xarelto
      (an anticoagulant) following her surgery to prevent clott'ing or a DVT.

                                                 V.
      On Augast 20, 2019, her husband, Ronnie Bryant, took the prescription of Xarelto to
      Walgreens Pharmacy on DeSiard Lane in Monroe, Louisiana, to have it filled.
      However, when the pharmacist requested approval from Defendant, Express Scripts
      refused to authorize the Xarelto and instead required a prior authorization from Ivls.
      Bryant's physician, Dr. Atchison. The pharmacist explained to Ronnie that they.had
      called and sent a fax to Dr. Atcliison's office requesting a prior authorization for the
      Xarnito but had not reoeived a response. Ronnie then called Dr. Atchi.son's clinic, and




                                                                                                  Exhibit A
     J           7
Case 3:20-cv-01343-TAD-KLH Document 1-3 Filed 10/15/20 Page 2 of 4 PageID #: 14
                 '




         the answering service advised him to have Connie take four aspiruis per day for two
         weeks or until they could complete the prior authorization.


                                                   vi.


         On September 24, 2019, Lindsey Carter, FNP, with Orthopaedic Specialists of
         Louisiana called Connie Bryant to ask her if she ever received the prescription for
         Xarelto. Ms. Bryant responded that the prescription for Xarelto had not been approved
         for lack of a prior author.ization. Ms. Bryant further added that she had starbed taking
         the four aspirin as instructed. Nurse Carter replied that Trey Harold told her to take
         four aspir3n for two weeks. At th3s point, Ms. Bryant believed that four aspirin were
         an adequate alternative to Xarelto and would prevent her from getting blood clots.

                                                  VII.
         On November 11, 2019, Connie Bryant began suffering from acute respiratory distress
         and chest pain. She went to St. Francis Medical Center where a venous Doppler
         showed a popliteal thrombus in her left leg. A CTA revealed a pulmonary emboli in
         the lower lobe of her right lung. Lovenox therapy was instituted and soon her
         respiratory distress improved.


                                                   'VIII.
         Ms. Bryant was discliarged with another prescription of Xarelto, but again, Bxpress
         Scripts refused to approve the prescription. Finally, through the help of her P.A., Amy
         Pruden, Conrrie Bryant was able to get Xarelto approved by Express Scripts on
         DecEmber 9, 2019. She received her first dosage on December 19, 2019 - three months
         after the initial prescription.

                                                   DC.
         In the records for Orthopedic Specialist of Louisiana, Trey Harold nofied that a prior
         authorization for Xarelto was provided to Bxpress Scripts on September 23, 2019;
         however, Express Scripts again rejected approval of the Xarelto  c1a;m;nginstead that
         aspirin was the "alternative therapy chosen". Apparently, Express Scripts determined
         that aspirm, was an "alternative therapy" to Xarelto and superseded any prior
         authorization.

                                                    X.
         Prior authorizations are how health insurers ration health care to control costs. For
         Connie Bryant, Xarelto was an absolute medical necessity. Furthermore, aspirin is not
         an altemative to Xarelto. Xarelto is an anticoagulant and a much more aggressive drug
         than aspirin. Aspirin is an antlplatelet drug.




                                                   2
Case 3:20-cv-01343-TAD-KLH Document 1-3 Filed 10/15/20 Page 3 of 4 PageID #: 15



                                               M.
     Connie Bryant's injuries and resulting damages were caused by the negligence and/or
     fault of Defendant, Express Scripts, and their employees, staff and agents, in the
     following respects:
         A. Failing to promptly approve/authorize Xarelto to treat the potential risk of
            blood clots/DVTs;
         B. Ignoring prior authorizations submitted by Dr. Steven Atchi.son and/or Trey
            Harold to approve Xarelto; and     ,
         C Erroneously making a medical decision that aspirin was an adequate substitute
            for Xarelto.

                                              XII.
     Berause Express Scripts negligently failed to approve the Xarelto prescription, Connie
     Bryant suffered a thrombus to her left leg and pulmonary emboli in her lungs.
     Following her release from St Francis Medical Center, Ms. Bryant requirnd follow up
     treatment including additional Xarelto therapy and follow up with a pulmonolog9st
     and a hematologist. By reason of her injuries for not having the Xarelto prescription,
     Connie Bryant sustained the following damages:
        A. Medical expenses, both past and future;
        B. Physical pain and suffering, both past and future;
        C. Emotional suffenaig and mental anguisk both past and future; and
        D. Loss of enjoyment of ]ife.

                                            XLII.
     The demands of Comiie Bryant exceed the jurisdictional amount required for a jury
     trial under LSA — C.C.P. art. 1732(1).

     WHEREFORE, Plaintiff prays that Defendant be served and cited according to law,
     and that after all legal delays have elapsed and due proceedings had, there be
     judgment rendered in favor of Plaintiff, CONNIE BRYANT, and against Defendant,
     IDQ'RESS SCRIPTS, INC., in amounts that are just and equitable under the premises,
     together with Iegal interest thereon from the dabe of judicial demand until paid, and
     for all costs of these proceedings.
     WH6REFORE, Plaintiff further prays for all general and equitable relief.

                                Respectfvlly



                                BY:
                                       ROBERT W. HALLACK, Bar Roll No.19609
                                      13007 Justice Avenue
                                      Post Office Box 77258
                                      Baton Rouge, Louisiana 70816
                                      Telephone: (225) 291-4357
                                ATTORNEY FOR CONNIE BRYANT

                                               3
Case 3:20-cv-01343-TAD-KLH Document 1-3 Filed 10/15/20 Page 4 of 4 PageID #: 16
       ~           '                              I           - Uuachita Parish          r%_wsftN dn
                                                         Filed Sep 18, 202010:08 AM
                                                                                             C4
                                                                 Rene Tanner
                                                            Deputy Cle       Court
      PLEASE SERVE:                               ~ E-File ReceodSep    18, 202010:03 AM

      EXPRESS SCRll'TS, INC.
      Through its agenE fnr seroice of process,
      Corporation Service Company
      501 Louisiana Avenue
      Baton Rouge, Louisiana 70808




                                                                                                  CERTiFIE®
                                                                                                 °TRUE COPY
                                                                                                               G'~
                                                                                             ~
                                                                                             *~ Ol1~ACH~ITA'A4RISH ~OURT
